        Case 3:20-cv-00670-MPS Document 3 Filed 05/14/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA               :

                                       :            3:20-CV-0789
 v.
                                       :         (JUDGE MANNION)
KYME ASHBY,
                                       :
           Defendant
                                       :



                                     ORDER

      Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

  (1) The defendant Kyme Ashby’s letter Motion for Immediate Release to

      Home Confinement, (Doc. 916), is construed as an emergency petition

      for writ of habeas corpus pursuant to 28 U.S.C. §2241.

  (2) The clerk of court is directed to docket defendant’s Doc. 916 motion

      as a §2241 habeas petition and to assign it a separate civil number.

      Due to the immediate request for relief sought, the clerk of court is

      directed forgo the thirty-day administrative order requiring defendant to

      pay the filing fee for a habeas petition, as that can be addressed in the

      proper jurisdictional court.
            Case 3:20-cv-00670-MPS Document 3 Filed 05/14/20 Page 2 of 2




    (3) The clerk of court is then directed to forthwith transfer defendant’s

         habeas petition to the U.S. District Court for the District of Connecticut.

    (4) To the extent defendant’s Doc. 916 motion can be construed a motion

         for compassionate release, it is DISMISSED WITHOUT PREJUDICE

         for lack of jurisdiction since she has failed to comply with

         §3582(c)(1)(A)’s exhaustion requirement.

    (5) To the extent defendant’s Doc. 916 motion is a motion for immediate

         release to home confinement under the CARES Act, it is DISMISSED

         since the court lacks authority to grant such relief under the Act.




                                            s/ Malachy   E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge


DATE: May 14, 2020
15-154-01-Order




                                         -2-
